As filed with the Securities and Exchange Commission on February 27, 2017 Registration No. 333-515 811-07513 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. // Post-Effective Amendment No. 252 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 253 / X / (Check appropriate box or boxes) PUTNAM FUNDS TRUST (Exact Name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) // immediately upon filing pursuant to paragraph (b) /X / on February 28, 2017 pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. ROBERT T. BURNS , Vice President PUTNAM FUNDS TRUST One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: BRYAN CHEGWIDDEN , Esquire ROPES & GRAY LLP 1211 Avenue of the Americas New York, New York 10036 This Post-Effective Amendment relates solely to the Registrant's Putnam Emerging Markets Income Fund, Putnam Global Dividend Fund, Putnam Intermediate-Term Municipal Income Fund and Putnam Short-Term Municipal Income Fund, each a series of Putnam Funds Trust. Information contained in the Registrant's Registration Statement relating to any other series of the Registrant is neither amended nor superseded hereby. Prospectus Supplement February 28, 2017 Putnam Emerging Markets Income Fund Prospectus dated March 30, 2016 Effective April 1, 2017, purchases of class B shares will be closed to new and existing investors except by exchange from class B shares of another Putnam fund or through dividend and/or capital gains reinvestment. The prospectus is supplemented as follows to add information about class T shares. Class T shares of the fund are not currently available for purchase. The front cover page is supplemented to add class T shares to the list of shares to which the prospectus relates, and to indicate that the fund symbol for class T shares is pending. The following information replaces similar disclosure for the fund under Fund summary — Fees and expenses : The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in class A shares or $50,000 in class M shares of Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 16 of the fund’s prospectus, in the Appendix to the fund’s prospectus, and in How to buy shares beginning on page II-1 of the fund’s statement of additional information (SAI). The following information is added to similar disclosure for the fund under Fund summary — Fees and expenses : Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge (load) (as a Maximum sales charge (load) imposed on percentage of original purchase price or redemption Share class purchases (as a percentage of offering price) proceeds, whichever is lower) Class T 2.50% NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Total annual fund operating Manage- and service Other fund operating Expense expenses after expense Share class ment fees (12b-1) fees expenses expenses reimbursement # reimbursement Class T 0.72% 0.25% 1.43% < 2.40% (1.15)% 1.25% < Other expenses are based on expenses of class A shares for the fund’s last fiscal year. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through March 30, 2017. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class T $374 $872 $1,397 $2,832 305321 2/17 The following information replaces similar disclosure in the sub-section How do I buy fund shares? — Opening an account : You can open a fund account and purchase class A, B, C, M and T shares by contacting your financial representative or Putnam Investor Services at 1-800-225-1581 and obtaining a Putnam account application. Effective April 1, 2017, purchases for class B shares will be closed to new and existing investors except by exchange from class B shares of another Putnam fund or through dividend and/or capital gains reinvestment. The completed application, along with a check made payable to the fund, must then be returned to Putnam Investor Services at the following address: Putnam Investor Services P.O. Box 8383 Boston, MA 02266-8383 You can open a fund account with as little as $500. The minimum investment is waived if you make regular investments weekly, semi-monthly or monthly through automatic deductions from your bank checking or savings account. Although Putnam is currently waiving the minimum, it reserves the right to reject initial investments under the minimum at its discretion. The fund sells its shares at the offering price, which is the NAV plus any applicable sales charge (class A, class M and class T shares only). Your financial representative or Putnam Investor Services generally must receive your completed buy order before the close of regular trading on the NYSE for your shares to be bought at that day’s offering price. The following information replaces similar disclosure in How do I buy fund shares? — Which class of shares is best for me? : This prospectus offers you five classes of fund shares: A, B, C, M and T. Certain investors described below may also choose class Y shares. Effective April 1, 2017, purchases for class B shares will be closed to new and existing investors except by exchange from class B shares of another Putnam fund or through dividend and/or capital gains reinvestment. Each share class represents investments in the same portfolio of securities, but each class has its own sales charge and expense structure, as illustrated in the Fund summary – Fees and expenses section, allowing you and your financial representative to choose the class that best suits your investment needs. When you purchase shares of a fund, you must choose a share class. Deciding which share class best suits your situation depends on a number of factors that you should discuss with your financial representative, including: • How long you expect to hold your investment. Class B shares charge a contingent deferred sales charge (CDSC) on redemptions that is phased out over the first six years; class C shares charge a CDSC on redemptions in the first year. • How much you intend to invest. While investments of less than $100,000 can be made in any share class, classes A and M offer sales charge discounts starting at $100,000 and $50,000, respectively. Class T offers sales charge discounts starting at investments of $250,000. • Total expenses associated with each share class . As shown in the section entitled Fund summary —Fees and expenses , each share class offers a different combination of up-front and ongoing expenses. Generally, the lower the up-front sales charge, the greater the ongoing expenses. The following information is added to How do I buy fund shares? — Here is a summary of the differences among the classes of shares : Class T shares • Initial sales charge of up to 2.50% • Lower sales charges available for investments of $250,000 or more • No deferred sales charge • Lower annual expenses, and higher dividends, than class B, C or M shares because of lower 12b-1 fees • Potential for lower initial sales charge than class A shares, however, right of accumulation and statement of intention discounts (described in this prospectus) are not applicable to class T shares. — 2 — Initial sales charges for class T shares Class T sales charge as a percentage of*: Amount of purchase at offering price (Transaction level) ($) Net amount invested Offering price** Under 249,000 2.56% 2.50% 250,000 but under 499,999 2.04 2.00 500,000 but under 999,999 1.52 1.50 1,000,000 and above 1.01 1.00 * Because of rounding in the calculation of offering price and the number of shares purchased, actual sales charges you pay may be more or less than these percentages. ** Offering price includes sales charge. The following information replaces similar disclosure in the section How do I buy fund shares? — Here is a summary of the differences among the classes of shares : Additional reductions and waivers of sales charges. In addition to the breakpoint discount methods described above for class A and class M shares, the fund may sell the classes of shares specified below without a sales charge or CDSC under the circumstances described below. The sales charge and CDSC waiver categories described below do not apply to customers purchasing shares of the fund through any of the financial intermediaries specified in the Appendix to this prospectus (each, a “Specified Intermediary”). Different financial intermediaries may impose different sales charges. Please refer to the Appendix for the sales charge or CDSC waivers that are applicable to each Specified Intermediary . Class A and class M shares The following categories of investors are eligible to purchase class A and class M shares without payment of a sales charge: (i) current and former Trustees of the fund, their family members, business and personal associates; current and former employees of Putnam Management and certain current and former corporate affiliates, their family members, business and personal associates; employer-sponsored retirement plans for the foregoing; and partnerships, trusts or other entities in which any of the foregoing has a substantial interest; (ii) clients of administrators or other service providers of employer-sponsored retirement plans (for purposes of this waiver, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs) (not applicable to tax-exempt funds); (iii) registered representatives and other employees of broker-dealers having sales agreements with Putnam Retail Management; employees of financial institutions having sales agreements with Putnam Retail Management or otherwise having an arrangement with any such broker-dealer or financial institution with respect to sales of fund shares; and their immediate family members (spouses and children under age 21, including step-children and adopted children); (iv) a trust department of any financial institution purchasing shares of the fund in its capacity as trustee of any trust (other than a tax-qualified retirement plan trust), through an arrangement approved by Putnam Retail Management, if the value of the shares of the fund and other Putnam funds purchased or held by all such trusts exceeds $1 million in the aggregate; (v) clients of (i) broker-dealers, financial institutions, financial intermediaries or registered investment advisors that charge a fee for advisory or investment services or (ii) broker-dealers, financial institutions, or financial intermediaries that have entered into an agreement with Putnam Retail Management to offer shares through a fund “supermarket” or retail self directed brokerage account with or without the imposition of a transaction fee; (vi) college savings plans that qualify for tax-exempt treatment under Section 529 of the Internal Revenue Code of 1986, as amended (the “Code”); and (vii) shareholders reinvesting the proceeds from a Putnam Corporate IRA Plan distribution into a non-retirement plan account. Administrators and other service providers of employer-sponsored retirement plans are required to enter into contractual arrangements with Putnam Investor Services in order to offer and hold fund shares. — 3 — Administrators and other service providers of employer-sponsored retirement plans seeking to place trades on behalf of their plan clients should consult Putnam Investor Services as to the applicable requirements. Class B and class C shares A CDSC is waived in the event of a redemption under the following circumstances: (i) a withdrawal from a Systematic Withdrawal Plan (“SWP”) of up to 12% of the net asset value of the account (calculated as set forth in the SAI); (ii) a redemption of shares that are no longer subject to the CDSC holding period therefor; (iii) a redemption of shares that were issued upon the reinvestment of distributions by the fund; (iv) a redemption of shares that were exchanged for shares of another Putnam fund, provided that the shares acquired in such exchange or subsequent exchanges (including shares of a Putnam money market fund or Putnam Short Duration Income Fund) will continue to remain subject to the CDSC, if applicable, until the applicable holding period expires; and (v) in the case of individual, joint or Uniform Transfers to Minors Act accounts, in the event of death or post-purchase disability of a shareholder, for the purpose of paying benefits pursuant to tax-qualified retirement plans (“Benefit Payments”), or, in the case of living trust accounts, in the event of the death or post-purchase disability of the settlor of the trust. Class T shares The fund may sell class T shares without a sales charge under the following circumstances: (i) upon reinvestment of distributions by the fund; and (ii) upon exchange of shares of other classes of the fund. The methods of reducing the sales charge through the right of accumulation and the statement of intention described above with respect to class A and M shares do not apply to class T shares. Additional information about reductions and waivers of sales charges, including deferred sales charges, is included in the SAI. You may consult your financial representative or Putnam Retail Management for assistance. The following information replaces similar disclosure in the section How do I sell or exchange fund shares? : • Payment information. The fund generally sends you payment for your shares the business day after your request is received in good order, although if you hold your shares through certain financial intermediaries or financial intermediary programs, the fund generally sends payment for your shares within three business days after your request is received in good order. Under unusual circumstances, the fund may suspend redemptions, or postpone payment for more than seven days, as permitted by federal securities law. You will not receive interest on uncashed redemption checks. Redemption proceeds may be paid in securities or other property rather than in cash. The following information replaces similar disclosure in the section Distribution plans and payments to dealers — Distribution and service (12b-1) plans : Distribution and service (12b-1) plans. The fund’s 12b-1 plans provide for payments at annual rates (based on average net assets) of up to 0.35% on class A shares, 1.00% on class B, class C and class M and 0.25% on class T shares. The Trustees currently limit payments on class A and class M shares to 0.25% and 0.50% of average net assets, respectively. Because these fees are paid out of the fund’s assets on an ongoing basis, they will increase the cost of your investment. The higher fees for class B, class C and class M shares may cost you more over time than paying the initial sales charge for class A and class T shares. Because class C and class M shares, unlike class B shares, do not convert to class A shares, class C and class M shares may cost you more over time than class B shares. Class Y shares, for shareholders who are eligible to purchase them, will be less expensive than other classes of shares because they do not bear sales charges or 12b-1 fees. — 4 — The table in the Financial Highlights section for the fund is revised, as set forth below, to include certain financial information derived from financial statements provided in the fund’s annual report dated 11/30/16. — 5 — Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net realized From of expenses investment value, and unrealized Total from From net realized From Net asset Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain on return Total value, end at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ investments­ of capital­ distributions of period­ value (%) b (in thousands) (%) c,d net assets (%) d (%) Class A­ November 30, 2016­ $8.42­ .43­ .12­ .55­ (.28) (.06) —­ $8.63­ 6.55­ $11,444­ 1.25­ 4.88­ 48­ November 30, 2015­ 9.18­ .37­ (.78) (.26) (.05) (.04) 8.42­ 9,458­ 1.25­ 4.29­ 18­ November 30, 2014­ 9.10­ .41­ .09­ .50­ (.41) —­ (.01) 9.18­ 5.55­ 9,988­ 1.25­ 4.38­ 23­ November 30, 2013 † 10.00­ .28­ (.95) (.17) —­ (.06) 9.10­ * 9,521­ .85 * 2.98 * 5 * Class B­ November 30, 2016­ $8.40­ .36­ .13­ .49­ (.23) (.06) —­ $8.60­ 5.81­ $171­ 2.00­ 4.14­ 48­ November 30, 2015­ 9.17­ .31­ (.80) (.20) (.05) (.03) 8.40­ 95­ 2.00­ 3.58­ 18­ November 30, 2014­ 9.09­ .32­ .11­ .43­ (.35) —­ —­ e 9.17­ 4.79­ 71­ 2.00­ 3.46­ 23­ November 30, 2013 † 10.00­ .24­ (.96) (.14) —­ (.05) 9.09­ * 19­ 1.36 * 2.57 * 5 * Class C­ November 30, 2016­ $8.42­ .37­ .11­ .48­ (.23) (.06) —­ $8.61­ 5.70­ $1,509­ 2.00­ 4.16­ 48­ November 30, 2015­ 9.18­ .31­ (.78) (.21) (.05) (.03) 8.42­ 279­ 2.00­ 3.60­ 18­ November 30, 2014­ 9.10­ .33­ .09­ .42­ (.34) —­ — ­ e 9.18­ 4.74­ 202­ 2.00­ 3.59­ 23­ November 30, 2013 † 10.00­ .24­ (.96) (.13) —­ (.05) 9.10­ * 157­ 1.36 * 2.56 * 5 * Class M­ November 30, 2016­ $8.42­ .40­ .13­ .53­ (.26) (.06) —­ $8.63­ 6.29­ $23­ 1.50­ 4.63­ 48­ November 30, 2015­ 9.18­ .35­ (.78) (.24) (.05) (.04) 8.42­ 28­ 1.50­ 4.04­ 18­ November 30, 2014­ 9.10­ .39­ .09­ .48­ (.39) —­ (.01) 9.18­ 5.29­ 29­ 1.50­ 4.15­ 23­ November 30, 2013 † 10.00­ .27­ (.95) (.16) —­ (.06) 9.10­ * 20­ 1.02 * 2.87 * 5 * Class Y­ November 30, 2016­ $8.41­ .45­ .13­ .58­ (.30) (.06) —­ $8.63­ 6.92­ $3,607­ 1.00­ 5.12­ 48­ November 30, 2015­ 9.18­ .39­ (.79) (.28) (.05) (.04) 8.41­ 2,584­ 1.00­ 4.54­ 18­ November 30, 2014­ 9.10­ .42­ .11­ .53­ (.44) —­ (.01) 9.18­ 5.82­ 2,782­ 1.00­ 4.51­ 23­ November 30, 2013 † 10.00­ .31­ (.96) (.18) —­ (.07) 9.10­ * 707­ .68 * 3.35 * 5 * * Not annualized. † For the period March 27, 2013 (commencement of operations) to November 30, 2013. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets November 30, 2016 0.93% November 30, 2015 1.15 November 30, 2014 1.55 November 30, 2013 1.51 e Amount represents less than $0.01 per share. — 6 — — 7 — The following information is added as an appendix to the prospectus: Appendix Financial intermediary specific sales charge waiver information As described in the prospectus, class A, M and T shares may be subject to an initial sales charge and class B and C shares may be subject to a CDSC. Certain financial intermediaries may impose different initial sales charges or waive the initial sales charge or CDSC in certain circumstances. This Appendix details the variations in sales charge waivers by financial intermediary. You should consult your financial representative for assistance in determining whether you may qualify for a particular sales charge waiver. MERRILL LYNCH Effective April 10, 2017, if you purchase fund shares through a Merrill Lynch platform or account held at Merrill Lynch, you will be eligible only for the following sales charge waivers (front-end sales charge waivers and CDSC waivers) and discounts, which may differ from those disclosed elsewhere in the fund’s prospectus or SAI. It is your responsibility to notify your financial representative at the time of purchase of any relationship or other facts qualifying you for sales charge waivers or discounts. Front-end Sales Charge Waivers on Class A Shares available through Merrill Lynch • Employer-sponsored retirement, deferred compensation and employee benefit plans (including health savings accounts) and trusts used to fund those plans, provided that the shares are not held in a commission-based brokerage account and shares are held for the benefit of the plan • Shares purchased by college savings plans that qualify for tax-exempt treatment under Section 529 of the Internal Revenue Code of 1986, as amended • Shares purchased through a Merrill Lynch-affiliated investment advisory program • Shares purchased by third party investment advisors on behalf of their advisory clients through Merrill Lynch’s platform • Shares of funds purchased through the Merrill Edge Self-Directed platform • Shares purchased through reinvestment of capital gains distributions and dividend reinvestment when purchasing shares of the fund (but not any other Putnam fund) • Shares exchanged from Class C shares of the same fund in the month of or following the 10-year anniversary of the purchase date • Employees and registered representatives of Merrill Lynch or its affiliates and their family members • Trustees of the fund, and employees of Putnam Management or any of its affiliates, as described in the fund’s prospectus • Shares purchased from the proceeds of redemptions from a Putnam fund, provided (1) the repurchase occurs within 90 days following the redemption, (2) the redemption and purchase occur in the same account, and (3) redeemed shares were subject to a front-end or deferred sales charge (known as Rights of Reinstatement) CDSC Waivers on A, B and C Shares available through Merrill Lynch • Death or disability of the shareholder • Shares sold as part of a systematic withdrawal plan as described in the fund’s prospectus • Return of excess contributions from an IRA Account • Shares sold as part of a required minimum distribution for IRA and retirement accounts due to the shareholder reaching age 70½ • Shares sold to pay Merrill Lynch fees but only if the transaction is initiated by Merrill Lynch • Shares acquired through a right of reinstatement • Shares held in retirement brokerage accounts that are exchanged for a share class with lower operating expenses due to transfer to certain fee based accounts or platforms (applicable to A and C shares only) — 8 — Front-end Sales Charge Discounts available through Merrill Lynch: Breakpoints, Rights of Accumulation & Letters of Intent • Breakpoints as described in the fund’s prospectus and SAI • Rights of Accumulation (ROA), which entitle you to breakpoint discounts, will be automatically calculated based on the aggregated holding of fund family assets held by accounts within your household at Merrill Lynch. Eligible Putnam fund assets not held at Merrill Lynch may be included in the ROA calculation only if you notify your financial representative about such assets • Letters of Intent (LOI), which allow for breakpoint discounts based on anticipated purchases of Putnam funds, through Merrill Lynch, over a 13-month period MORGAN STANLEY WEALTH MANAGEMENT Class T shares Class T shares are available for purchase by Morgan Stanley Wealth Management (Morgan Stanley) clients with the front-end sales charge waived as follows: • Employer-sponsored retirement plans (e.g., 401(k) plans, 457 plans, employer-sponsored 403(b) plans, profit sharing and money purchase pension plans and defined benefit plans). For purposes of this provision, employer-sponsored retirement plans do not include SEP IRAs, Simple IRAs, SAR-SEPs or Keogh plans; however these plans are eligible to purchase Class T shares through a transactional brokerage account. • Morgan Stanley employee and employee-related accounts according to Morgan Stanley’s account linking rules. • Shares purchased through reinvestment of dividends and capital gains distributions when purchasing shares of the same fund. • Mutual fund shares exchanged from an existing position in the same fund as part of a share class exchange instituted by Morgan Stanley. — 9 — This page intentionally left blank. — 10 — This page intentionally left blank. — 11 — This page intentionally left blank. — 12 — Prospectus Supplement April 5, 2016 SUPPLEMENT TO THE PROSPECTUSES OF ALL OPEN-END PUTNAM FUNDS, (excluding Putnam Global Sector Fund, Putnam Money Market Liquidity Fund, Putnam RetirementReady ® Funds and Putnam Short Term Investment Fund) The first paragraph of the section How does the fund price its shares? or How do the funds price their shares? is replaced by the following: The price of [the/each] fund’s shares is based on its NAV. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the scheduled close of regular trading on the NYSE each day the exchange is open. 300479 4/16
